WITHEY, District Judge.
The exception, “first,” to the specification presented by creditors of grounds of opposition to the bankrupts’ discharge, is sustained. The creation of a debt by fraud is not a ground upon which to oppose the discharge of a bankrupt. Section 29 [of the act of 1867 (14 Stat. 531)] declares the several things which constitute grounds of opposition. The specification filed covers no ground therein declared, and "there can be no ground of opposition presented nor prescribed by section 29. The thirty-third section of the bankrupt act provides that no debt created by the fraud of the bankrupt shall be discharged under this act, but the debt may be proved and the dividend thereon shall be payment on account of said debt. Wisely was this provision made, and equally wise to exclude it from the grounds of opposition to a bankrupt’s discharge. As to a debt contracted by fraud, there is and should be. no discharge; the bankrupt continues liable to the creditor on whom the fraud was committed.